Citation Nr: 1730166	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-16 084	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Whether adjustment of the appellant's initial award of nonservice-connected (NSC) death pension benefits to $0.00 effective January 1, 2012 was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. S.R.




ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1952 to March 1954.  He died in December 2010.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decisional letter issued by the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction rests with the Medical and Regional Office Center in Wichita, Kansas.  In September 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In May 2015, the Board remanded the claim for further development and adjudicative action.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.

2.  The appellant had approximately $16,494 of countable annual income in 2012, $16,782 of countable annual income in 2013, $17,068 of countable annual income in 2014, and $16,168 of countable annual income in 2015. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2016).

2.  Reduction of VA death pension benefits to $0.00 effective January 1, 2012 was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the law as

Here, the Board previously remanded to ensure that the intertwined issue of CUE in prior decisions was adjudicated and that more complete income information was obtained.  On this record, the Board finds that there is no dispute as to the income during the years in question and the issue of CUE has now been decided by the Agency of Original Jurisdiction.  That is, these issues are decided based on the relevant laws and regulations as they are applied to the undisputed facts of this appeal.  Therefore, the Board finds that no additional assistance or notification is warranted in this appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  

In this case, the Veteran separated from service in March 1954.  He died in December 2010.  At the time of his death, the Veteran had a 100 percent disability rating as a result of May and August 2008 rating decisions granting service connection effective November 15, 2007 for hearing loss, evaluated as 100 percent disabling; posttraumatic stress disorder, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.    

The appellant contended at the September 2014 hearing that there were clear and unmistakable errors (CUE) in the RO's previous adjudications of the Veteran's claims and that, but for those errors, the Veteran would have had a 100 percent disability rating for the requisite ten year period under 38 U.S.C.A. § 1318.  Specifically, the appellant contends that   

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied. Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Here, the Veteran originally sought service connection for a left knee injury and blood poisoning in his May 23, 1993 claim.  The Veteran was notified that those claims were administratively disallowed in a December 1993 letter.  The Veteran did not seek to appeal the RO's decision.  On November 15, 2007, the Veteran filed a claim for entitlement to service connection for PTSD, a left knee injury, blood poisoning, bilateral hearing loss, tinnitus, hemorrhagic fever, traumatic brain injury, and cold weather injury of both hands and both feet.  A May 2008 rating decision granted service connection for PTSD with a 30 percent evaluation effective November 15, 2007.  An August 2008 rating decision granted service connection for bilateral hearing loss with a 100 percent evaluation and tinnitus with an evaluation of 10 percent, also effective November 15, 2007.  As the Veteran's claims for PTSD, bilateral hearing loss and tinnitus were not received by VA until November 15, 2007, entitlement to an effective date earlier than November 15, 2007 cannot be established as a matter of law.  See 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  That is, in the original claim filed in 1993, the Veteran did not file for service connection for the disabilities which later became the basis for the 100 percent rating.

As shown above, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Although sympathetic to this claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law. See Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

III.  Reduction of Death Pension Benefits

Basic entitlement to a death pension award exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) MAPR specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5). 

The MAPR is reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

In the instant case, when the appellant filed her claim for VA pension benefits as a surviving spouse in October 2011, the maximum death pension amount was $8,219. Further, the maximum death pension amount for a surviving spouse without a dependent child for 2012 was $8,219, for 2013 was $8,359, for 2014 was $8,485, and for 2015 was $8,630.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix B (2010-14).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

In the October 2011 claim, the appellant admitted to having monthly Social Security Administration (SSA) benefits of $1,110 per month, or $13,320 per year.  Further, the appellant noted having $16,000 in cash, bank accounts and certificates of deposit (CDs), an automobile worth $2,500 and two monthly retirement benefits of $44 and $250 respectively.  

In her disclosures for the years 2012-2015, the appellant reported that she could not find her SSA records.  Subsequent inquiries with SSA, including in October 2016, reflect that the appellant was in receipt of SSA benefits as follows: $1,453 per month from December 2011, or $17,436; $1,477 per month from December 2012, or $17,724; $1500 per month from December 2013, or $18,000; $1,525 per month from December 2014, or $18,300; $1,526 per month from December 2015, or $18,312.  Further, the appellant reported receiving a $254 monthly pension, or $3,048 per year.  The appellant reported no other benefits.   

The appellant's annual countable income was thus as follows: $20,484 for 2012; $20,772 for 2013; $21,058 for 2014; and $21,358 for 2015.  

As to the appellant's expenses, she reported annual expenses of $1,000 for prescriptions, $350 for her health insurance deductible, and $125 for her SSA deductible.  She also reported a $220 monthly deductible for her health insurance, or $2,640 annually.  Additionally, for 2015 she reported that she was repaying $100 per month to repay a loan.  The appellant's allowable expenses were thus: $3,990 for 2012; $3,990 for 2013; $3,990 for 2014; and $5,190 for 2015.  

Deducting the appellant's allowable expenses from her annual countable income, her income for VA purposes was $16,494 for 2012; $16,782 for 2013; $17,068 for 2014; and $16,168 for 2015.  

The appellant's countable income exceeds the maximum pension rates discussed above in all years; therefore, the appellant is not entitled to payment of death pension benefits.  This is a case where the law is dispositive.  Basic eligibility for VA non-service-connected death pension benefits is precluded based on the appellant's countable income, and thus, the Board must deny the appeal.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32 (2002); Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.

The reduction of the appellant's death pension benefits to $0.00 from January 1, 2012, was warranted.  


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


